United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3761
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Rena Shannell Kirk

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: April 14, 2016
                               Filed: April 19, 2016
                                   [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Rena Kirk challenges the reasonableness of the sentence the district court1
imposed upon revoking her supervised release. Upon careful review, we conclude


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
that the revocation sentence is not unreasonable. See United States v. Miller, 557 F.3d
910, 915-16 (8th Cir. 2009) (discussing appellate review of revocation sentence); see
also United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (when court imposed
below-Guidelines-range sentence, it was “nearly inconceivable” that court abused its
discretion in not varying downward still further).

       Accordingly, the judgment is affirmed. We also grant counsel’s motion for
leave to withdraw.
                       ______________________________




                                         -2-